DETAILED ACTION
Response to Amendment
The Amendment filed on December 14, 2020 has been entered. Claims 1-6 and 10-36 remain pending in the application. Applicant’s amendments to the Claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed on August 14, 2020. Applicant’s arguments with respect to the prior art rejections of claims 1-6 and 10-36 have been fully considered but they are not persuasive. Applicant’s amendments to the claims have necessitated new grounds of rejection.

Claim Objections
Claim 1 is objected to because of the following informality: “said home” in line 16 should read “said first home”.
Claims 1, 12, and 33 are objected to because of the following informality: “second firing stroke” should read “firing stroke” in all instances the limitation appears in the claims (because a first firing stroke was not previously recited in the claims).
Claim 12 is objected to because of the following informalities:
“said proximal” in line 6 should read “said first proximal”.
“position, and” in line 20 should read “position,”.
Claim 31 is objected to because of the following informality: “said home” in line 3 should read “said first home”.
Claim 33 is objected to because of the following informality: “position, and” in line 23 should read “position,”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6, 10-17, and 26-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 12, and 33 recite the limitation "the beginning of said second firing stroke". There is insufficient antecedent basis for this limitation in the claims. For examination purposes, the examiner is interpreting the limitation as if it instead reads “a beginning of said firing stroke”.
Claim 26 recites the limitation "the ends" in line 4. There is insufficient antecedent basis for this limitation in the claims. For examination purposes, the examiner is interpreting the limitation as if it instead reads “ends”.
Claim 29 recites the limitation "the ends" in line 7. There is insufficient antecedent basis for this limitation in the claims. For examination purposes, the examiner is interpreting the limitation as if it instead reads “ends”.
Claim 35 recites the limitations "said control system" and “said electric motor” in line 2. There is insufficient antecedent basis for these limitations in the claim. The limitations would have proper antecedent basis if claim 35 depended from claim 34 instead of claim 33. For examination purposes, the examiner is interpreting the limitations as if claim 35 depends from claim 34 instead of claim 33.
Claims 2-6, 10, 11, and 26-32 are rejected as being indefinite because they depend from claim 1.
Claims 13-17 are rejected as being indefinite because it depends from claim 12.
Claims 34-36 are rejected as being indefinite because it depends from claim 33.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 10-28, and 32-36 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Leimbach et al. (US 2014/0263539), hereinafter Leimbach.
Regarding claim 1, Leimbach discloses a surgical instrument assembly (1010 in Figure 34), comprising:
a proximal shaft assembly (the distalmost cylindrical portion of 1040 shown in Figure 39) comprising a first proximal drive member (1110 in Figure 38);
a distal shaft assembly (1200 in Figure 37) attachable to and detachable from said proximal shaft assembly (the distalmost cylindrical portion of 1040 shown in Figure 39) (apparent from Figures 38-49), wherein said distal shaft assembly (1200) comprises a first distal drive member (10030 and/or 1272 in Figure 37) configured to be coupled to and decoupled from said first proximal drive member (1110), wherein said first distal drive member (10030 and/or 1272) is configured to be actuated through a drive stroke by said first proximal drive member (1110) to actuate a function (articulation) of said surgical instrument assembly (1010) (Paragraphs 0298-0300 and 0350), and wherein said drive stroke comprises:
a beginning of stroke position (the position corresponding to full articulation of end effector 1300 to the right side of shaft axis SA, or the position in which end effector 1300 is aligned with [i.e. positioned 0° relative to] shaft axis SA);
an end of stroke position (the position corresponding to full articulation of end effector 1300 to the left side of shaft axis SA) distal to said beginning of stroke position; and
a first home position (the position corresponding to the “home state position” described in Paragraph 0387 lines 12-15 in which end effector 1300 is positioned 5° to the left side of shaft axis SA); and
an end effector (1300 in Figure 34),

Regarding claim 2, Leimbach discloses that said first home position (the position corresponding to the “home state position” described in Paragraph 0387 lines 12-15 in which end effector 1300 is positioned 5° to the left of shaft axis SA) is proximal to said beginning of stroke position (the position in 
Regarding claim 3, Leimbach discloses that said first home position (the position corresponding to the “home state position” described in Paragraph 0387 lines 12-15 in which end effector 1300 is positioned 5° to the left side of shaft axis SA) is distal to said beginning of stroke position (the position corresponding to full articulation of end effector 1300 to the right side of shaft axis SA) and proximal to said end of stroke position (the position corresponding to full articulation of end effector 1300 to the left side of shaft axis SA) (because the full articulation position of end effector 1300 to the left side of shaft axis SA corresponds to the distalmost position, the full articulation position of end effector 1300 to the right side of shaft axis SA corresponds to the proximalmost position, and the position of the end effector 5° to the left side of shaft axis SA is between the two former positions).
Regarding claim 4, Leimbach discloses that said drive stroke further comprises at least one interval drive stroke position (the position of the end effector 45° to the right side of shaft axis SA) corresponding to at least one specific event of said function (articulation of the end effector 45° to the right side of shaft axis SA) of said surgical instrument assembly (1010), wherein said at least one interval drive stroke position (the position of the end effector 45° to the right side of shaft axis SA) is distal to said beginning of stroke position (the position corresponding to full articulation of end effector 1300 to the right side of shaft axis SA) and proximal to said end of stroke position (the position corresponding to full articulation of end effector 1300 to the left side of shaft axis SA) (because the position of the end effector 45° to the right side of shaft axis SA is between the full articulation position of end effector 1300 to the right side of shaft axis SA and the full articulation position of end effector 1300 to the left side of shaft axis SA), and wherein said first home position (the position corresponding to the “home state position” described in Paragraph 0387 lines 12-15 in which end effector 1300 is positioned 5° to the left side of shaft axis SA) is not at said at least one interval drive stroke position (because the position of the end 
Regarding claim 5, Leimbach discloses a control system (3000 in Figure 150).
Please note that the claims are directed to an apparatus which must be distinguished from the prior art in terms of structure rather than function [MPEP 2144]. Hence, the functional limitations “said first proximal drive member and said first distal drive member are automatically moved to said beginning of stroke position by said control system after said proximal shaft assembly and said distal shaft assembly are attached” which are narrative in form have not been given any patentable weight. In order to be given patentable weight, a functional recitation must be supported by recitation in the claim of sufficient structure to warrant the presence of the functional language. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). Furthermore, the controller (3000) of Leimbach is capable of performing this function (see Paragraph 0386).
Regarding claim 6, Leimbach discloses that said first proximal drive member (1110) and said first distal drive member (10030 and/or 1272) are automatically moved to said first home position (the position corresponding to the “home state position” described in Paragraph 0387 lines 12-15 in which end effector 1300 is positioned 5° to the left side of shaft axis SA) when said distal shaft assembly (1200) is uncoupled from said proximal shaft assembly (the distalmost cylindrical portion of 1040 shown in Figure 39) (Paragraph 0413).
Regarding claims 10, 16, and 24, Leimbach discloses that said proximal shaft assembly (the distalmost cylindrical portion of 1040 shown in Figure 39) and said distal shaft assembly (1200) employ a twisting motion (the pivotal motion of 1240 shown in Figures 41 and 40) to attach and detach said proximal shaft assembly and said distal shaft assembly (apparent when Figures 41 and 40 are viewed in relation to each other, Paragraphs 0295, 0306, and 0307).
Regarding claim 11, Leimbach discloses a staple cartridge (1304 in Figure 34) comprising a plurality of staples removably stored therein (inherent, Paragraph 0288).
Regarding claim 12, Leimbach discloses that a surgical instrument assembly (1010 in Figure 34), comprising:
an end effector (1300 in Figure 34);

a distal shaft assembly (1200 in Figure 37) attachable to and detachable from said proximal shaft assembly (the distalmost cylindrical portion of 1040 shown in Figure 39) (apparent from Figures 38-49), wherein said distal shaft assembly (1200) comprises a first distal drive member (10030 and/or 1272 in Figure 37) configured to be coupled to and decoupled from said first proximal drive member (1110), wherein said first distal drive member (10030 and/or 1272) is configured to be actuated through a drive stroke by said first proximal drive member (1110) to articulate said end effector (1300) (Paragraphs 0298-0300 and 0350), and wherein said drive stroke comprises:
a first articulated position (the position corresponding to full articulation of end effector 1300 to the right side of shaft axis SA) where said end effector (1300) is fully articulated in a first direction (clockwise direction in Figure 34);
a second articulated position (the position corresponding to full articulation of end effector 1300 to the left side of shaft axis SA) where said end effector (1300) is fully articulated in a second direction (counter-clockwise direction in Figure 34) which is opposite said first direction;
an unarticulated position (the position in which end effector 1300 is aligned with [i.e. positioned 0° relative to] shaft axis SA, which is shown in Figure 34) where said end effector (1300) is unarticulated, and wherein said unarticulated position is intermediate said first articulated position and said second articulated position (because the position of end effector 1300 aligned with shaft axis SA is between the full articulation position of end effector 1300 to the right of shaft axis SA and the full articulation position of end effector 1300 to the left of shaft axis SA); and
a first home position (the position corresponding to the “home state position” described in Paragraph 0387 lines 12-15 in which end effector 1300 is positioned 5° to the left side of shaft axis SA),
wherein said first proximal drive member (1110) and said first distal drive member (10030 and/or 1272) are configured to be coupled to and decoupled from each other when said first proximal drive member (1110) and said first distal drive member (10030 and/or 1272) are in said first home position (the position corresponding to the “home state position” described in Paragraph 0387 lines 12-15 in which end effector 1300 is positioned 5° to the left of shaft axis SA) (Paragraph 0413), wherein said first home 
Regarding claim 13, Leimbach discloses that said first home position (the position corresponding to the “home state position” described in Paragraph 0387 lines 12-15 in which end effector 1300 is positioned 5° to the left side of shaft axis SA) is intermediate said second articulated position (the position corresponding to full articulation of end effector 1300 to the left side of shaft axis SA) and said unarticulated position (the position in which end effector 1300 is aligned with [i.e. positioned 0° relative to] shaft axis SA) (because the position of the end effector 5° to the left side of shaft axis SA is between the 
Regarding claim 14, Leimbach discloses a control system (3000 in Figure 150).
Please note that the claims are directed to an apparatus which must be distinguished from the prior art in terms of structure rather than function [MPEP 2144]. Hence, the functional limitations “said first proximal drive member and said first distal drive member are automatically moved to said unarticulated position by said control system after said proximal shaft assembly and said distal shaft assembly are attached” which are narrative in form have not been given any patentable weight. In order to be given patentable weight, a functional recitation must be supported by recitation in the claim of sufficient structure to warrant the presence of the functional language. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). Furthermore, the controller (3000) of Leimbach is capable of performing this function (see Paragraph 0386).
Regarding claim 15, Leimbach discloses a control system (3080 in Figure 150), wherein said first proximal drive member (1110) and said first distal drive member (10030 and/or 1272) are automatically moved to said first home position (the position corresponding to the “home state position” described in Paragraph 0387 lines 12-15 in which end effector 1300 is positioned 5° to the left side of shaft axis SA) by said control system (3080) when said distal shaft assembly (1200) is decoupled from said proximal shaft assembly (the distalmost cylindrical portion of 1040 shown in Figure 39) (Paragraph 0413).
Regarding claim 17, Leimbach discloses a staple cartridge (1304 in Figure 34) comprising a plurality of staples removably stored therein (inherent, Paragraph 0288).
Regarding claim 18, Leimbach discloses a surgical instrument assembly (1010 in Figure 34), comprising:
a proximal shaft assembly (the distalmost cylindrical portion of 1040 shown in Figure 39) comprising a proximal drive member (1110 in Figure 38); and
a distal shaft assembly (1200 in Figure 37) attachable to and detachable from said proximal shaft assembly (the distalmost cylindrical portion of 1040 shown in Figure 39) (apparent from Figures 38-49), wherein said distal shaft assembly (1200) comprises a distal drive member (10030 and/or 1272 in Figure 
a beginning of stroke position (the position corresponding to full articulation of end effector 1300 to the right side of shaft axis SA, or the position in which end effector 1300 is aligned with [i.e. positioned 0° relative to] shaft axis SA);
an end of stroke position (the position corresponding to full articulation of end effector 1300 to the left side of shaft axis SA) distal to said beginning of stroke position;
at least one interval drive stroke position (the position of the end effector 45° to the right side of shaft axis SA) corresponding to at least one specific event (articulation of the end effector 45° to the right side of shaft axis SA) of said function (articulation) of said surgical instrument assembly (1010), wherein said at least one interval drive stroke position (the position of the end effector 45° to the right side of shaft axis SA) is distal to said beginning of stroke position (the position corresponding to full articulation of end effector 1300 to the right side of shaft axis SA) and proximal to said end of stroke position (the position corresponding to full articulation of end effector 1300 to the left side of shaft axis SA) (because the position of the end effector 45° to the right side of shaft axis SA is between the full articulation position of end effector 1300 to the right side of shaft axis SA and the full articulation position of end effector 1300 to the left side of shaft axis SA); and
a park position (the position corresponding to the “home state position” described in Paragraph 0387 lines 12-15 in which end effector 1300 is positioned 5° to the left side of shaft axis SA),
wherein said proximal drive member (1110) and said distal drive member (10030 and/or 1272) are configured to be coupled to and decoupled from each other when said proximal drive member (1110) and said distal drive member (10030 and/or 1272) are in said park position (the position corresponding to the “home state position” described in Paragraph 0387 lines 12-15 in which end effector 1300 is positioned 5° to the left side of shaft axis SA) (Paragraph 0413), and wherein said park position is not at said beginning of stroke position, said end of stroke position, or said at least one interval drive stroke position (because the position of the end effector 5° to the left side of shaft axis SA is different from the 
Regarding claim 19, Leimbach discloses that said park position (the position corresponding to the “home state position” described in Paragraph 0387 lines 12-15 in which end effector 1300 is positioned 5° to the left of shaft axis SA) is proximal to said beginning of stroke position (the position in which end effector 1300 is aligned with [i.e. positioned 0° relative to] shaft axis SA) (because the full articulation position of end effector 1300 to the left side of shaft axis SA corresponds to the distalmost position, and the position of the end effector 5° to the left side of shaft axis SA is between the full articulation position of end effector 1300 to the left side of shaft axis SA and the position of the end effector aligned with shaft axis SA).
Regarding claim 20, Leimbach discloses that said park position (the position corresponding to the “home state position” described in Paragraph 0387 lines 12-15 in which end effector 1300 is positioned 5° to the left of shaft axis SA) is distal to said beginning of stroke position (the position corresponding to full articulation of end effector 1300 to the right side of shaft axis SA) and proximal to said end of stroke position (the position corresponding to full articulation of end effector 1300 to the left side of shaft axis SA) (because the full articulation position of end effector 1300 to the left side of shaft axis SA corresponds to the distalmost position, the full articulation position of end effector 1300 to the right side of shaft axis SA corresponds to the proximalmost position, and the position of the end effector 5° to the left side of shaft axis SA is between the two former positions).
Regarding claim 21, Leimbach discloses a control system (3000 in Figure 150). 
Please note that the claims are directed to an apparatus which must be distinguished from the prior art in terms of structure rather than function [MPEP 2144]. Hence, the functional limitations “said proximal drive member and said distal drive member are automatically moved to said beginning of stroke position by said control system after said proximal shaft assembly and said distal shaft assembly are attached” which are narrative in form have not been given any patentable weight. In order to be given patentable weight, a functional recitation must be supported by recitation in the claim of sufficient structure to warrant the presence of the functional language. In re Schreiber, 128 F.3d 1473, 1477-78, 44 
Regarding claim 22, Leimbach discloses a control system (3080 in Figure 150), wherein said proximal drive member (1110) and said distal drive member (10030 and/or 1272) are automatically moved to said park position (the position corresponding to the “home state position” described in Paragraph 0387 lines 12-15 in which end effector 1300 is positioned 5° to the left side of shaft axis SA) by said control system (3080) when said distal shaft assembly (1200) is decoupled from said proximal shaft assembly (the distalmost cylindrical portion of 1040 shown in Figure 39) (Paragraph 0413).
Regarding claim 23, Leimbach discloses that said proximal drive member (1110) is a first proximal drive member (1110), said distal drive member (10030 and/or 1272) is a first distal drive member (10030 and/or 1272), and said park position (the position corresponding to the “home state position” described in Paragraph 0387 lines 12-15 in which end effector 1300 is positioned 5° to the left side of shaft axis SA) is a first park position, wherein said proximal shaft assembly (the distalmost cylindrical portion of 1040 shown in Figure 39) further comprises a second proximal drive member (1064 in Figure 38) and said distal shaft assembly (1200) further comprises a second distal drive member (1265 in Figure 38), and wherein said second proximal drive member (1064) and said second distal drive member (1265) are configured to be coupled and decoupled when said second proximal drive member (1064) and said second distal drive member (1265) are in a second park position (position of 1265 and 1064 shown in Figures 46-48) (Paragraphs 0298 and 0300).
Regarding claim 25, Leimbach discloses a staple cartridge (1304 in Figure 34) comprising a plurality of staples removably stored therein (inherent, Paragraph 0288).
Regarding claim 26, Leimbach discloses a staple firing drive, wherein said staple firing drive (1110, 1272, and 10030 collectively; or 1110 and 1272 collectively) includes said first proximal drive member (1110) and said first distal drive member (10030 and/or 1272), and wherein said beginning of stroke position (the position corresponding to full articulation of end effector 1300 to the right side of shaft axis SA) and said end of stroke position (the position corresponding to full articulation of end effector 1300 to the left side of shaft axis SA) define ends of a staple firing stroke (because firing member 1272 is located at the proximal end/half of its stroke when end effector 1300 is fully articulated to the right side of 
Regarding claim 27, Leimbach discloses a control system (1120 and 1102 in Figure 36 and the “spring” mentioned in Paragraph 0286, collectively; or 3000 and 1102 collectively in Figures 150 and 36) including an electric motor (1102 in Figure 36), wherein said control system (1120, 1102, and the “spring” mentioned in Paragraph 0286, collectively; or 3000 and 1102 collectively) is configured to (i.e. capable of) operate said electric motor (1102) to move said first proximal drive member (1110) and said first distal drive member (10030 and/or 1272) to said beginning of stroke position (the position corresponding to full articulation of end effector 1300 to the right side of shaft axis SA) after said proximal shaft assembly (the distalmost cylindrical portion of 1040 shown in Figure 39) and said distal shaft assembly (1200) are connected (the control system is capable of performing this function) (Paragraph 0286; or Paragraph 0386).
Regarding claim 28, Leimbach discloses that said control system (3000 and 1102 collectively; or 1120, 1102, and the “spring” mentioned in Paragraph 0286, collectively) is configured to (i.e. capable of) operate said electric motor (1102) to automatically move said first proximal drive member (1110) and said first distal drive member (1272 and/or 10030) to said first home position (the position corresponding to the “home state position” described in Paragraph 0387 lines 12-15 in which end effector 1300 is positioned 5° to the left side of shaft axis SA) when said distal shaft assembly (1200) is uncoupled from said proximal shaft assembly (the distalmost cylindrical portion of 1040 shown in Figure 39) (the control system is capable of performing this function) (Paragraph 0386; or Paragraph 0286).
Regarding claim 32, Leimbach discloses that said distal shaft assembly (1200) comprises a proximal connection interface (1240 shown in Figures 40 and 41) which is rotated relative to said proximal shaft assembly (the distalmost cylindrical portion of 1040 shown in Figure 39) to connect said distal shaft assembly (1200) to said proximal shaft assembly (the distalmost cylindrical portion of 1040 shown in Figure 39) (apparent when Figures 39-41 are viewed in relation to one another, Paragraphs 0295, 0306, and 0307).
Regarding claim 33, Leimbach discloses a surgical instrument assembly (1010 in Figure 34), comprising:

a proximal shaft assembly (1042 in Figure 36; or the portions of 1042 excluding 1048), comprising:
an elongate shaft (the distalmost cylindrical portion of 1040 shown in Figure 39) insertable through a trocar (the distalmost cylindrical portion of 1040 is insertable through a suitably-sized trocar); and
a first proximal drive member (1110 in Figure 38); and
a distal shaft assembly (1200 in Figure 37) attachable to and detachable from said proximal shaft assembly (1042; or the portions of 1042 excluding 1048) (apparent from Figures 38-49), wherein said distal shaft assembly (1200) comprises a first distal drive member (10030 and/or 1272 in Figure 37) configured to be coupled to and decoupled from said first proximal drive member (1110), wherein said first distal drive member (10030 and/or 1272) is configured to be actuated through a drive stroke by said first proximal drive member (1110) to articulate said end effector(1300) (Paragraphs 0298-0300 and 0350), and wherein said drive stroke comprises:
a first articulated position (the position corresponding to full articulation of end effector 1300 to the right side of shaft axis SA) where said end effector (1300) is fully articulated in a first direction (clockwise direction in Figure 34);
a second articulated position (the position corresponding to full articulation of end effector 1300 to the left side of shaft axis SA) where said end effector (1300) is fully articulated in a second direction (counter-clockwise direction in Figure 34) which is opposite said first direction;
a central position (the position in which end effector 1300 is aligned with [i.e. positioned 0° relative to] shaft axis SA, which is shown in Figure 34) where said end effector (1300) is aligned with said elongate shaft (the distalmost cylindrical portion of 1040 shown in Figure 39) such that said end effector (1300) can be inserted through the trocar (because 1300 has a smaller diameter/width than the distalmost cylindrical portion of 1040 which is insertable through the suitably-sized trocar), and wherein said central position is between said first articulated position and said second articulated position (because the position of end effector 1300 aligned with shaft axis SA is between the full articulation position of end 
a first home position (the position corresponding to the “home state position” described in Paragraph 0387 lines 12-15 in which end effector 1300 is positioned 5° to the left side of shaft axis SA),
wherein said first proximal drive member (1110) and said first distal drive member (10030 and/or 1272) are configured to be coupled to and decoupled from each other when said first proximal drive member (1110) and said first distal drive member (10030 and/or 1272) are in said first home position (the position corresponding to the “home state position” described in Paragraph 0387 lines 12-15 in which end effector 1300 is positioned 5° to the left of shaft axis SA) (Paragraph 0413), wherein said first home position is not at said first articulated position, said second articulated position, or said central position (because the position of the end effector 5° to the left side of shaft axis SA is different from the full articulation position of the end effector to the right side of shaft axis SA, the full articulation position of the end effector to the left side of shaft axis SA, and the position of the end effector aligned with shaft axis SA), wherein said proximal shaft assembly (1042; or the portions of 1042 excluding 1048) further comprises a second proximal drive member (1064 in Figure 38) and said distal shaft assembly (1200) further comprises a second distal drive member (1265 in Figure 38), wherein said second proximal drive member (1064) and said second distal drive member (1265) are configured to be coupled and decoupled when said second proximal drive member (1064) and said second distal drive member (1265) are in a second home position (the proximal-most position of 1265 and 1064 shown in Figures 46-48) (Paragraphs 0298 and 0300), wherein said second proximal drive member (1064) and said second distal drive member (1265) are movable through a firing stroke (the opening/retraction stroke of 1064 and 1265 which moves end effector 1300 from its fully closed position to its fully open position; or the closing/advancing stroke of 1064 and 1265 which moves end effector 1300 from its fully open position to its fully closed position), and wherein said second home position (the proximal-most position of 1265 and 1064 shown in Figures 46-48) is not at a beginning (the distal-most position of 1265 and 1064 which corresponds to the fully closed position of 1300; or the position of 1265 and 1064 which corresponds to the half-closed position of 1300) of said firing stroke (because the distal-most position of 1265 and 1064 which corresponds to the fully closed position of 1300 / the position of 1265 and 1064 which corresponds 
Regarding claim 34, Leimbach discloses a control system (1120 and 1102 in Figure 36 and the “spring” mentioned in Paragraph 0286, collectively; or 3000 and 1102 collectively in Figures 150 and 36) including an electric motor (1102 in Figure 36), wherein said control system (1120, 1102, and the “spring” mentioned in Paragraph 0286, collectively; or 3000 and 1102 collectively) is configured to (i.e. capable of) operate said electric motor (1102) to move said first proximal drive member (1110) and said first distal drive member (10030 and/or 1272) to said central position (the position in which end effector 1300 is aligned with [i.e. positioned 0° relative to] shaft axis SA, which is shown in Figure 34) after said proximal shaft assembly (1042; or the portions of 1042 excluding 1048) and said distal shaft assembly (1200) are connected (the control system is capable of performing this function) (Paragraph 0286; or Paragraph 0386).
Regarding claim 35, Leimbach discloses that said control system (3000 and 1102 collectively; or 1120, 1102, and the “spring” mentioned in Paragraph 0286, collectively) is configured to (i.e. capable of) operate said electric motor (1102) to automatically move said first proximal drive member (1110) and said first distal drive member (1272 and/or 10030) to said first home position (the position corresponding to the “home state position” described in Paragraph 0387 lines 12-15 in which end effector 1300 is positioned 5° to the left side of shaft axis SA) when said distal shaft assembly (1200) is uncoupled from said proximal shaft assembly (1042; or the portions of 1042 excluding 1048) (the control system is capable of performing this function) (Paragraph 0386; or Paragraph 0286).
Regarding claim 36, Leimbach discloses that said distal shaft assembly (1200) comprises a proximal connection interface (1240 shown in Figures 40 and 41) which is rotated relative to said proximal shaft assembly (1042; or the portions of 1042 excluding 1048) to connect said distal shaft assembly (1200) to said proximal shaft assembly (1042; or the portions of 1042 excluding 1048) (apparent when Figures 39-41 are viewed in relation to one another, Paragraphs 0295, 0306, and 0307).

Claims 1 and 29 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by a second interpretation of Leimbach et al. (US 2014/0263539), hereinafter Leimbach2.
Regarding claim 1, Leimbach2 discloses a surgical instrument assembly (1010 in Figure 34), comprising:
a proximal shaft assembly (the distalmost cylindrical portion of 1040 shown in Figure 39) comprising a first proximal drive member (1064 in Figure 38);
a distal shaft assembly (1200 in Figure 37) attachable to and detachable from said proximal shaft assembly (the distalmost cylindrical portion of 1040 shown in Figure 39) (apparent from Figures 38-49), wherein said distal shaft assembly (1200) comprises a first distal drive member (1265, 1260, and 1250 collectively in Figure 38) configured to be coupled to and decoupled from said first proximal drive member (1064), wherein said first distal drive member (1265, 1260, and 1250 collectively) is configured to be actuated through a drive stroke by said first proximal drive member (1064) to actuate a function (closing/opening of 1300) of said surgical instrument assembly (1010) (Paragraphs 0282 and 0301), and wherein said drive stroke comprises:
a beginning of stroke position (the position in which 1265/1260/1250 has translated 10mm distally from the position shown in Figure 48, which corresponds to a partially closed position of 1300);
an end of stroke position (the distalmost position of 1265/1260/1250, which corresponds to the fully closed position of 1300) distal to said beginning of stroke position; and
a first home position (the position of 1064, 1265, 1260, and 1250 shown in Figures 46-48); and
an end effector (1300 in Figure 34),
wherein said first proximal drive member (1064) and said first distal drive member (1265, 1260, and 1250 collectively) are configured to be coupled to and decoupled from each other when said first proximal drive member (1064) and said first distal drive member (1265, 1260, and 1250 collectively) are in said first home position (the position of 1064, 1265, 1260, and 1250 shown in Figures 46-48) (apparent from Figures 46-49, Paragraphs 0298, 0300, and 0413), wherein said first home position is not at said beginning of stroke position or said end of stroke position (because the position of 1064, 1265, 1260, and 1250 shown in Figures 46-48 is different from the position in which 1265/1260/1250 has translated 10mm distally from the position shown in Figure 48 and different from the distalmost position of 1265/1260/1250), wherein said proximal shaft assembly (the distalmost cylindrical portion of 1040 shown in Figure 39) further comprises a second proximal drive member (1110 in Figure 38) and said distal shaft 
Regarding claim 29, Leimbach2 discloses that said end effector (1300) is movable between an open configuration and a closed configuration (Paragraphs 0293 and 0384), wherein said surgical instrument assembly (1010) comprises a closure drive (1064, 1265, 1260, and 1250 collectively) configured to move said end effector (1300) into said closed configuration during a closure stroke (Paragraphs 0282, 0293, and 0384), wherein said closure drive (1064, 1265, 1260, and 1250 collectively) includes said first proximal drive member (1064) and said first distal drive member (1265, 1260, and 1250 collectively), and wherein said beginning of stroke position (the position in which 1265/1260/1250 has translated 10mm distally from the position shown in Figure 48) and said end of stroke position (the distalmost position of 1265/1260/1250) define ends of said closure stroke (because 1265/1260/1250 is located at the proximal end/half of its stroke when 1265/1260/1250 has translated 10mm distally from the .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 30 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Leimbach2 in view of Spivey et al. (US 2011/0295242), hereinafter Spivey.
Regarding claim 30, Leimbach2 discloses a closure trigger (1052 in Figures 45-49) configured to (i.e. capable of) move said proximal drive member (1064) and said distal drive member (1265, 1260, and 1250 collectively) to said beginning of stroke position (the position in which 1265/1260/1250 has translated 10mm distally from the position shown in Figure 48) after said proximal shaft assembly (the distalmost cylindrical portion of 1040 shown in Figure 39) and said distal shaft assembly (1200) are connected (1052 is capable of performing this function, Paragraphs 0282 and 0306). 
However, Leimbach2 does not disclose: a control system including an electric motor, wherein said control system is configured to operate said electric motor to move said first proximal drive member and said first distal drive member to said beginning of stroke position.
Spivey teaches that it was known to provide a control system (1001, 3348, and 3360 collectively in Figures 58 and 56) including an electric motor (3360), wherein said control system (1001, 3348, and 3360 collectively) is configured to operate said electric motor (3360) to move a proximal drive member (3342 in Figure 58) and a distal drive member (3222 in Figure 58; or the shaft connected to the left end of 3342 shown in Figure 58) to a beginning of stroke position (Paragraphs 0275-0277).
Because both the closure trigger (1052) of Leimbach2 and the control system (1001, 3348, and 3360 collectively) of Spivey are configured to move a proximal drive member and a distal drive member to a beginning of stroke position, it would have been obvious to one of ordinary skill in the art to have KSR Int’l Co. V. Teleflex Inc. 550 U.S. 398, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).
Regarding claim 31, Leimbach2 in view of Spivey teaches that said control system (1001, 3348, and 3360 collectively of Spivey) is configured to operate said electric motor (3360 of Spivey) to automatically move said first proximal drive member (1064 of Leimbach2) and said first distal drive member (1265, 1260, and 1250 collectively of Leimbach2) to said first home position (the position of 1064, 1265, 1260, and 1250 shown in Figures 46-48 of Leimbach2) when said distal shaft assembly (1200 of Leimbach2) is uncoupled from said proximal shaft assembly (the distalmost cylindrical portion of 1040 shown in Figure 39 of Leimbach2) (1001, 3348, and 3360 collectively of Spivey is capable of performing this function; Paragraphs 0275-0277 of Spivey).

Response to Arguments
Applicant's arguments with respect to the prior art rejections of claims 1-6 and 10-36 have been fully considered but they are not persuasive.
In response to Applicant’s argument that:
“Independent Claim 1 recites a surgical instrument assembly, comprising a proximal shaft assembly comprising a proximal drive member and a distal shaft assembly attachable to and detachable from the proximal shaft assembly. The distal shaft assembly comprises a distal drive member configured to be coupled to and decoupled from the proximal drive member, wherein the distal drive member is configured to be actuated through a drive stroke by the proximal drive member to actuate a function of the surgical instrument assembly.
…
Moving at least one of the home positions, or assembly points, of the drive systems away from the proximal end of its drive stroke can create stability in the interconnection between the shaft assembly 8000 and the shaft portion 7000 when the drive system is retracted back into its beginning position before the stapling instrument is used. None of the portions of Leimbach '539 pointed to by the Examiner address this issue.”

the examiner firstly asserts that Leimbach does disclose all the limitations of amended claim 1, as explained in the 102 rejections of claim 1 above. Specifically, Leimbach discloses that the second home 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office                                                                                                                                                                                                      action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANZIM IMAM whose telephone number is (571)272-2216.  The examiner can normally be reached on Mon - Fri 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  





/TANZIM IMAM/Examiner, Art Unit 3731

/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731